Exhibit 10.26

 

LOGO [g270238g51g72.jpg]  

GenMark Diagnostics, Inc.

5964 La Place Court

Carlsbad, CA 92008

 

Tel 1 800 373 6767

Fax 1 760 448 4301

www.genmarkdx.com

           

 

February 6, 2012

 

Jorge Garces

14129 Caminito Vistana

San Diego, CA 92130

 

Dear Jorge:

 

Clinical Micro Sensors, Inc. d.b.a. GenMark Diagnostics, Inc. (“GenMark Dx”) is
pleased to offer you employment in the position of Senior Vice President
Research & Development, reporting directly to Hany Massarany, President and CEO,
with a start date of February 13, 2012.

 

Your annual gross salary will be $280,000 to be paid on a bi-weekly basis in
keeping with GenMark Dx’s standard payroll practices and procedures. In
addition, you will be eligible to participate in the GenMark Dx performance
incentive bonus program with a potential variable earning opportunity of 50% of
your base salary. GenMark Dx will also provide you with signing bonuses in the
amount of $40,000 to be paid as soon as practicable following your start date
and an additional $30,000 to be paid following your one year anniversary. In the
event you terminate voluntarily from the company within 2 years of employment,
GenMark may seek a prorated reimbursement of your signing bonuses.

 

Additionally, you will be provided a severance provision of six months’ base
salary continuation, including health care and benefits coverage, in the event
you are terminated by GenMark Dx for any reason other than Cause.

 

We are also pleased to inform you that you will be granted the equivalent value
of 80,000 GenMark Diagnostics, Inc. stock options – to be provided via a
combination of stock options and restricted common stock – subject to board
approval and blackout windows. The shares will be granted at the closing price
on the date of grant. As a member of the GenMark Dx Senior Leadership Team, you
will be eligible for accelerated vesting upon a Change in Control, per GenMark
Dx’s “Amendment of Stock Option Agreement.”

 

You will be entitled to participate in the benefit plans offered by GenMark Dx,
subject to the eligibility requirements, terms and conditions of those plans.
The benefits offered at this time include 15 vacation days, holiday pay, life
insurance, health insurance, disability insurance and a 401k plan, in accordance
with GenMark Dx policies and subject to the company’s right to modify, add, and
delete any benefit plan.

 

You understand and agree that during your employment you are required to comply
with GenMark Dx’s policies and procedures.

 

-continued-



--------------------------------------------------------------------------------

Garces Offer

Page 2

 

In making you this offer, we relied on your representation that you are not
bound by any non-compete or non-solicitation provision that would prevent or
restrict you from carrying out your job responsibilities for GenMark Dx. You
also promise and represent that you will

 

not bring with you to GenMark Dx, or use while employed by the Company, any
confidential or trade secret information of a previous employer.

 

In addition, as a condition of accepting this offer, you are also agreeing that
you have reviewed and signed the Confidentiality and Non-Disclosure Agreement.

 

Employment with GenMark Dx is “employment at will.” This means that your
employment is not for a designated period of time and that either you or GenMark
Dx can terminate the employment at any time, with or without cause. The at-will
nature of this employment relationship cannot be changed except by an express
written agreement signed by the Chairman of GenMark Dx. The other terms of this
offer of employment may not be amended without an express written agreement
signed by both parties.

 

This job offer is also contingent upon successful completion of a post offer
background check.

 

Please sign the acceptance below to formally accept this offer of employment.

 

Congratulations and we look forward to welcoming you to the GenMark Dx team
during this very exciting phase of our company’s transformation!

 

Sincerely,

 

LOGO [g270238g44u59.jpg]

 

Jennifer Williams

SVP Global Operations & Human Resources

 

 

 

By accepting, I agree to all terms of this offer and the Confidentiality and
Non-Disclosure Agreement.

 

 

 

/s/ Jorge Garces   2/8/12     Jorge Garces   Date  